Citation Nr: 9903419	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet for VA health care benefits under Chapter 17, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1950 to 
August 1954 and received an undesirable discharge.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the appellant's current foot pathology 
and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of frozen feet for VA health care benefits under Chapter 17, 
Title 38, United States Code, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records are unavailable 
except for the report of a psychiatric evaluation for 
separation dated in May 1954, as they apparently were 
destroyed in the fire at the National Personnel Records 
Center in 1973. The psychiatric evaluation is negative for 
complaints, symptoms or findings regarding a foot condition.

A September 1985 administrative determination by the RO held 
that the appellant's discharge from military service had been 
under dishonorable conditions, but that he was entitled to 
health care under Chapter 17, Title 38, United States Code. 

A letter dated in April 1998 from Lynn R. Heskett, D.P.M., 
states that the appellant has frostbitten feet.  The letter 
is negative for an opinion regarding the etiology of the 
current foot condition.  An undated letter from John Shallat, 
M.D., states that the appellant has medical issues that at 
times prevent him from ambulating well.  The letter does not 
set out what the conditions are, nor does it contain an 
opinion linking any current condition to the appellant 's 
active service. During the appellant's personal hearing in 
June 1998 he testified that he was a truck driver in Korea.  
His truck broke down in the mountains once and was stuck 
there for three or four hours waiting for a tow truck.  His 
fatigues and his boots were frozen.  He was treated in a 
small service hospital.  He was treated three or four times 
while he was still in Korea. He has had his problem for 
years.  He has been treated for it all his life at university 
hospitals.  The doctor who used to treat him has retired.  
His feet now hurt on the bottom when he walks.  It is 
difficult to walk or even to put shoes on.  He worked as a 
laborer in a machine shop until 1985.  He now draws Social 
Security disability for arthritis.  He takes Nabumetone for 
foot pain.


Analysis 

Applicable regulations provide that health care and related 
benefits authorized by Chapter 17 of Title 38, United States 
Code, shall be provided to certain former service persons, 
such as the appellant, with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active service in line of duty; such 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when other bars provided at 38 C.F.R. § 
3.12 (1998) apply.  In making determinations of health care 
eligibility the same criteria will be used as are applicable 
to determinations of service incurrence and line of duty when 
there is no character of discharge bar.  38 C.F.R. § 3.360 
(1998).
 
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Each disabling 
condition shown by the veteran's service medical records, or 
for which he seeks service connection must be considered on 
the basis of the places, types, and circumstances of his 
service as shown by service records. 38 C.F.R. § 3.303(a) 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Veterans Appeals (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumption period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

However, the initial question which must be answered in this 
case is whether the appellant has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The appellant must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In this case, the appellant maintains that he incurred frozen 
while serving on active duty in Korea, and that he currently 
suffers from residuals of frozen feet as a result thereof. In 
the absence of complete service medical records, the Board 
recognizes that the appellant's accounts of exposure to 
extreme cold are not inconsistent with his period of service 
in Korea. Nevertheless, the May 1954 psychiatric evaluation 
report is negative for complaints, symptoms or findings 
regarding any physical conditions.  Further, while the record 
reflects that the appellant currently suffers from 
frostbitten feet, no competent medical evidence has been 
submitted which indicates that this condition had its onset 
in service.  Therefore, as the appellant has failed to prove 
this essential element, the Board must conclude that the 
claim of entitlement to service connection for residuals of 
frozen feet for VA health care benefits is not well grounded. 
38 U.S.C.A. § 5107.

The Board further notes that no post-service treatment 
records include medical evidence or opinion relating any 
current foot pathology to his period of active service.  The 
first documented report of foot pathology is dated in April 
1998, approximately forty years after the appellant's 
discharge from service.  The letter from Dr. Heskett note 
frostbitten feet but does not relate the current condition to 
the veteran's active service.  The undated letter from Dr. 
Shallat only states that the veteran had difficulty 
ambulating.  The letter neither describes the condition nor 
attributes the unnamed condition to the veteran's active 
service.

The Board also has considered the appellant's testimony to 
the effect that his current foot pathology had its onset in 
service.  The Board notes, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Since 
the record does not reflect that the appellant possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a foot condition, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, there is no medical evidence or opinion of 
record that effectively links the appellant's current foot 
pathology to his period of service.  Therefore, the Board can 
only conclude that the appellant's claim is not well 
grounded.


ORDER

In the absence of evidence of a well grounded claim, service 
connection for residuals of frozen feet for VA health care 
benefits under Chapter 17, Title 38, United States Code, is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

